Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2021 has been entered.

Response to Amendment
	The Amendment filed 06/22/2021 has been entered.  Claim 4, 11, and 18 is canceled and claims 21-23 are new.  Claims 1-3, 5-10, 12-17 and 19-23 are pending in the application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 


Claims 1-2, 9, 11, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Carlton et al. (US 20150066948 A1 hereinafter Carlton) in view of Milner (US 20170262451 A1 hereinafter Milner).

As to independent claim 1, Carlton teaches a system comprising: [system ¶119]
a non-transitory memory storing instructions; and [storage media with memory and instructions ¶126]
a processor configured to execute instructions to cause the system to: [processor ¶121, ¶124]
in response to a determination that new data associated with a social media post published on a social media platform by an influencer profile is available for processing, retrieve real-time digital data corresponding to the social media post and the influencer profile;[receives real time metric values as they change that is dynamically used from social media profiles on social platforms ¶32-¶33, ¶108 "real time to reflect real time changes in metric values."]
classify the real-time digital data retrieved; [Metric values gets grouped according to fig. 4 416 such as reach which includes many values ¶65, ¶20 “The Reach metric, for example, can be quantified as a number of friends, fans, followers, and so forth, that a particular social media author has on different social media platforms."] 
extract, from the classified real-time data, influencer factors; [Reach, Mentions etc. are factors for influencer ¶4, ¶45-¶50]


a weighted average of the influencer factors. [Fig. 2 illustrates weights for different groups of metrics on influencer score ¶43-¶44, ¶113]
generate a performance report for the influencer profile based on the calculated influencer score and the real-time digital data retrieved; and [generates statistics for a report showing metrics including score, revenue etc. for chosen author (profile) Fig. 4, ¶66-¶68]
present, on an interactive user interface of the system, the performance report generated. [Fig. 4 illustrates presented report with metrics in an interface ¶66-¶67, ¶61 "FIG. 4 illustrates an example graphical user interface (GUI) 400 that can be employed to view information about authors, such as based on author profiles that are generated and configured via the GUI 300, discussed above."]
Carlton does not specifically teach wherein the influencer factors comprise a momentum calculated based on a user engagement with the social media post in relation to a predetermined period of time, and wherein the momentum has a predetermined weight in a weighted average of the influencer factors used to calculate an influencer score;
However, Milner teaches wherein the influencer factors comprise a momentum calculated based on a user engagement with the social media post in relation to a predetermined period of time, and [calculates an influence score using engagements over time (momentum) ¶41-42 "user engagement over a certain period"…"average user engagement rate"] wherein the 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the scoring system by Carlton by incorporating the wherein the influencer factors comprise a momentum calculated based on a user engagement with the social media post in relation to a predetermined period of time, and wherein the momentum has a predetermined weight in a weighted average of the influencer factors used to calculate an influencer score disclosed by Milner because both techniques address the same field of social networking solutions and by incorporating Milner into Carlton improves influence calculation with more scores that considers more categories and industries [Milner ¶9-10]

As to dependent claim 2, the rejection of claim 1 is incorporated. Carlton and Milner further teach wherein the influencer factors further comprise at least one of a user engagement with the influencer profile, a number of publications to the social media platform by the influencer profile, a number of impressions associated with the social media post, or a number of followers of the influence profile [Carlton engagement, impressions (sentiments-visits) ¶47-48, followers ¶20], [Milner volume of posts ¶41]

As to independent claim 8, Carlton teaches a method comprising: 
in response to a determination that new data associated with a social media post published on a social media platform by an influencer profile is available for processing, retrieving real-time digital data corresponding to the social media post and the influencer profile;[receives real time metric values as they change that is dynamically used from social media profiles on social platforms ¶32-¶33, ¶108 "real time to reflect real time changes in metric values."]
classifying the real-time digital data retrieved; [Metric values gets grouped according to fig. 4 416 such as reach which includes many values ¶65, ¶20 “The Reach metric, for example, can be quantified as a number of friends, fans, followers, and so forth, that a particular social media author has on different social media platforms."] 
extracting influencer factors from the classified real-time digital data; [Reach, Mentions etc. are factors for influencer ¶45-¶50]
calculating an influencer score based on a combination of the real-time digital data retrieved and the influencer factors; [Fig. 4 412 influencer score calculated with factors ¶64-65 "A metric indicator 418 provides a visual indication of the contribution of the reach metric 416 to the influence score 412."] 	
a weighted average of the influencer factors. [Fig. 2 illustrates weights for different groups of metrics on influencer score ¶43-¶44, ¶113]
generating a performance report for the influencer profile based on the calculated influencer score and the real-time digital data retrieved; and[generates statistics for a report showing metrics including score, revenue etc. for chosen author (profile) Fig. 4, ¶66-¶68]

Carlton does not specifically teach wherein the influencer factors comprise a momentum calculated based on a user engagement with the social media post in relation to a predetermined period of time, and wherein the momentum has a predetermined weight in a weighted average of the influencer factors used to calculate an influencer score;
However, Milner teaches wherein the influencer factors comprise a momentum calculated based on a user engagement with the social media post in relation to a predetermined period of time, and [calculates an influence score using engagements over time (momentum) ¶41-42 "user engagement over a certain period"…"average user engagement rate"] wherein the momentum has a predetermined weight in a weighted average of the influencer factors used to calculate an influencer score; [weighted categories for score ¶46 "overall score for a user may weight a plurality of scores for each category"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the scoring system by Carlton by incorporating the wherein the influencer factors comprise a momentum calculated based on a user engagement with the social media post in relation to a predetermined period of time, and wherein the momentum has a predetermined weight in a weighted average of the influencer factors used to calculate an influencer score disclosed by Milner because both techniques address the same field of social networking solutions and by incorporating Milner into Carlton improves 

As to dependent claim 9, the rejection of claim 8 is incorporated. Carlton and Milner further teach wherein the influencer factors include at least one of a user engagement with the influencer profile, a number of publications to the social media platform by the influencer profile, a number of impressions associated with the social media post, or a number of followers of the influence profile [Carlton engagement, impressions (sentiments-visits) ¶47-48, followers ¶20], [Milner volume of posts ¶41]

As to independent claim 15, Carlton teaches a non-transitory machine readable medium having stored thereon machine readable instructions executable to cause a machine to perform operations comprising:[storage media with memory and instructions ¶126]
in response to a determination that new data associated with a social media post published on a social media platform by an influencer profile is available for processing, retrieving real-time digital data corresponding to the social media post and the influencer profile;[receives real time metric values as they change that is dynamically used from social 
classifying the real-time digital data retrieved; [Metric values gets grouped according to fig. 4 416 such as reach which includes many values ¶65, ¶20 “The Reach metric, for example, can be quantified as a number of friends, fans, followers, and so forth, that a particular social media author has on different social media platforms."] 
extracting influencer factors from the classified real-time digital data; [Reach, Mentions etc. are factors for influencer ¶45-¶50]
calculating an influencer score based on a combination of the real-time digital data retrieved and the influencer factors; [Fig. 4 412 influencer score calculated with factors ¶64-65 "A metric indicator 418 provides a visual indication of the contribution of the reach metric 416 to the influence score 412."] 	
a weighted average of the influencer factors. [Fig. 2 illustrates weights for different groups of metrics on influencer score ¶43-¶44, ¶113]
generating a performance report for the influencer profile based on the calculated influencer score and the real-time digital data retrieved; and[generates statistics for a report showing metrics including score, revenue etc. for chosen author (profile) Fig. 4, ¶66-¶68]
presenting, on an interactive user interface of the system, the performance report generated. [Fig. 4 illustrates presented report with metrics in an interface ¶66-¶67, ¶61 "FIG. 4 illustrates an example graphical user interface (GUI) 400 that can be employed to view information about authors, such as based on author profiles that are generated and configured via the GUI 300, discussed above."]
Carlton does not specifically teach wherein the influencer factors comprise a momentum calculated based on a user engagement with the social media post in relation to a predetermined 
However, Milner teaches wherein the influencer factors comprise a momentum calculated based on a user engagement with the social media post in relation to a predetermined period of time, and [calculates an influence score using engagements over time (momentum) ¶41-42 "user engagement over a certain period"…"average user engagement rate"] wherein the momentum has a predetermined weight in a weighted average of the influencer factors used to calculate an influencer score; [weighted categories for score ¶46 "overall score for a user may weight a plurality of scores for each category"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the scoring system by Carlton by incorporating the wherein the influencer factors comprise a momentum calculated based on a user engagement with the social media post in relation to a predetermined period of time, and wherein the momentum has a predetermined weight in a weighted average of the influencer factors used to calculate an influencer score disclosed by Milner because both techniques address the same field of social networking solutions and by incorporating Milner into Carlton improves influence calculation with more scores that considers more categories and industries [Milner ¶9-10]

As to dependent claim 16, the rejection of claim 15 is incorporated. Carlton and Milner further teach wherein the influencer factors include at least one of a user engagement with the influencer profile, a number of publications to the social media platform by the influencer profile, a number of impressions associated with the social media post, or a number of followers 

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Carlton in view of Milner, as applied in the rejection of claims 1 , 8 and 15 above, and further in view of  Parsons et al. (US 20090119173 A1 hereinafter Parsons).

As to dependent claim 3, Carlton and Milner teach all the limitations as set forth in the rejection of claim 1 that is incorporated.  
Carlton and Milner do not specifically teach correlating publications to the social media platform made by the influencer profile, wherein the correlated publications are included in the report generated.
However, Parsons teaches correlating publications to the social media platform made by the influencer profile, wherein the correlated publications are included in the report generated [Fig. 14 illustrates a list of posts (stories) associated with influencers that can be used for planning (targeting ads etc.) ¶18, ¶236 "the list of influencers corresponds to a list of posts."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the scoring system by Carlton and 

As to dependent claim 10, Carlton and Milner teach all the limitations as set forth in the rejection of claim 8 that is incorporated.  
Carlton and Milner do not specifically teach correlating publications to the social media platform made by the influencer profile, wherein the correlated publications are included in the report generated
However, Parsons teaches correlating publications to the social media platform made by the influencer profile, wherein the correlated publications are included in the report generated [Fig. 14 illustrates a list of posts (stories) associated with influencers that can be used for planning (targeting ads etc.) ¶18, ¶236 "the list of influencers corresponds to a list of posts."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the scoring system by Carlton and Milner by incorporating the correlating publications to the social media platform made by the influencer profile, wherein the correlated publications are included in the report generated disclosed by Parsons because all techniques address the same field of social networking solutions and by incorporating Parsons into Carlton and Milner improves understanding of social media conversations and how they are influenced for better ad targeting [Parsons ¶2, ¶16]

claim 17, Carlton and Milner teach all the limitations as set forth in the rejection of claim 15 that is incorporated.  
Carlton and Milner do not specifically teach correlating publications to the social media platform made by the influencer profile, wherein the correlated publications are included in the report generated
However, Parsons teaches correlating publications to the social media platform made by the influencer profile, wherein the correlated publications are included in the report generated [Fig. 14 illustrates a list of posts (stories) associated with influencers that can be used for planning (targeting ads etc.) ¶18, ¶236 "the list of influencers corresponds to a list of posts."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the scoring system by Carlton and Milner by incorporating the correlating publications to the social media platform made by the influencer profile, wherein the correlated publications are included in the report generated disclosed by Parsons because all techniques address the same field of social networking solutions and by incorporating Parsons into Carlton and Milner improves understanding of social media conversations and how they are influenced for better ad targeting [Parsons ¶2, ¶16]

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Carlton in view of Milner, as applied in the rejection of claims 1 , 8 and 15 above, and further in view of  Eyal et al. (US 20190114651 A1 hereinafter Eyal).

As to dependent claim 5, Carlton and Milner teach all the limitations as set forth in the rejection of claim 1 that is incorporated.  

However, Eyal teaches wherein the performance report includes an influencer identification number, the influencer identification number providing a rank of an influencer. [ranks influencers and includes identifiers ¶38 "a ranking of influencers 106"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the scoring system by Carlton and Milner by incorporating the wherein the performance report includes an influencer identification number, the influencer identification number providing a rank of an influencer disclosed by Eyal because all techniques address the same field of social networking solutions and by incorporating Eyal into Carlton and Milner enables better understanding of influencers with data that compares and identifies groups of influencers [Eyal ¶5-¶6]

As to dependent claim 12, Carlton and Milner teaches all the limitations as set forth in the rejection of claim 8 that is incorporated.  
Carlton and Milner do not specifically teach wherein the performance report includes an influencer identification number, the influencer identification number providing a rank of an influencer.
However, Eyal teaches wherein the performance report includes an influencer identification number, the influencer identification number providing a rank of an influencer. [ranks influencers and includes identifiers ¶38 "a ranking of influencers 106"]


As to dependent claim 19, Carlton and Milner teach all the limitations as set forth in the rejection of claim 15 that is incorporated.  
Carlton and Milner do not specifically teach wherein the performance report includes an influencer identification number, the influencer identification number providing a rank of an influencer.
However, Eyal teaches wherein the performance report includes an influencer identification number, the influencer identification number providing a rank of an influencer. [ranks influencers and includes identifiers ¶38 "a ranking of influencers 106"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the scoring system by Carlton and Milner by incorporating the wherein the performance metric and report includes an influencer identification number, the influencer identification number providing a rank of an influencer disclosed by Eyal because all techniques address the same field of social networking solutions and by incorporating Eyal into Carlton and Milner enables better understanding of influencers with data that compares and indentifys groups of influencers [Eyal ¶5-¶6]

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carlton in view of Milner and Eyal, as applied in the rejection of claim 5 above, and further in view of Sims et al. (US 20160019579 A1 hereinafter Sims).

As to dependent claim 6, Carlton, Milner and Eval teaches all the limitations as set forth in the rejection of claim 5 that is incorporated.  
Carlton, Milner and Eyal do not specifically teach wherein the performance the report is presented as a social currency of the influencer profile.
However, Sims teaches wherein the performance the report is presented as a social currency of the influencer profile. [Recommends influencers in report using currency ¶44, ¶47 "Other criteria can include such information as an influencer's favorite count how long the influencer has used the system and the completeness ad currency of the influencer's profile. In this embodiment, the rating ranges from 1 to 10"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the scoring system by Carlton, Milner and Eyal by incorporating the wherein the performance report is presented as a social currency of the influencer profile disclosed by Sims because all techniques address the same field of social networking solutions and by incorporating Sims into Carlton, Milner and Eyal helps better determine effectiveness of influencers in regards to advertising campaigns [¶7-¶8]

As to dependent claim 13, Carlton, Milner and Eyal teach all the limitations as set forth in the rejection of claim 12 that is incorporated.  

However, Sims teaches wherein the performance report is presented as a social currency of the influencer profile. [Recommends influencers in report using currency ¶44, ¶47 "Other criteria can include such information as an influencer's favorite count how long the influencer has used the system and the completeness ad currency of the influencer's profile. In this embodiment, the rating ranges from 1 to 10"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the scoring system by Carlton, Milner and Eyal by incorporating the wherein the performance report is presented as a social currency of the influencer profile disclosed by Sims because all techniques address the same field of social networking solutions and by incorporating Sims into Carlton, Milner and Eyal helps better determine effectiveness of influencers in regards to advertising campaigns [¶7-¶8]

As to dependent claim 20, Carlton, Milner and Eyal teach all the limitations as set forth in the rejection of claim 19 that is incorporated.  
Carlton, Milner and Eyal do not specifically teach wherein the performance report is presented as a social currency of the influencer profile.
However, Sims teaches wherein the performance metric and the report is presented as a social currency of the influencer profile. [Recommends influencers in report using currency  ¶44, ¶47 "Other criteria can include such information as an influencer's favorite count how long the influencer has used the system and the completeness ad currency of the influencer's profile. In this embodiment, the rating ranges from 1 to 10"]


Claims 7, 14, 21, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Carlton and Milner, as applied in the rejection of claim 1 and 8 above, and further in view of Castellanos et al. (US 20130263019 A1 hereinafter Castellanos).

As to dependent claim 7, Carlton and Milner teach all the limitations as set forth in the rejection of claim 1 that is incorporated.  
Carlton and Milner do not specifically teach wherein the performance report includes a regional map illustrating one or more regions that have a maximum user engagement with the social media post.
However, Castellanos teaches wherein the performance report includes a regional map illustrating one or more regions that have a maximum user engagement with the social media post. [map with colors based on sentiment including positive (maximum engagement)  ¶134 "SMAS 5 may provide a geographic map 396 and the locations where pieces of input (such as social media posts) originated from noted by markers 398. Typically, each marker 398 on the map may be colored to indicate whether the post is associated with positive, negative, mixed or 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the scoring system by Carlton and Milner by wherein the performance report includes a regional map illustrating one or more regions that have a maximum user engagement with the social media post disclosed by Castellanos because all techniques address the same field of social networking solutions and by incorporating Castellanos into Carlton and Milner improves analysis of social data with curations and less manual review is needed [Castellanos ¶1-¶2]

As to dependent claim 14, Carlton and Milner teaches all the limitations as set forth in the rejection of claim 8 that is incorporated.  
Carlton and Milner does not specifically teach wherein the performance report includes a regional map illustrating one or more regions that have a maximum user engagement with the social media post.
However, Castellanos teaches wherein the performance report includes a regional map illustrating one or more regions that have a maximum user engagement with the social media post. [map with colors based on sentiment including positive (maximum engagement)  ¶134 "SMAS 5 may provide a geographic map 396 and the locations where pieces of input (such as social media posts) originated from noted by markers 398. Typically, each marker 398 on the map may be colored to indicate whether the post is associated with positive, negative, mixed or 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the scoring system by Carlton and Milner by incorporating the wherein the report includes a regional map illustrating one or more regions that have a maximum user engagement with the social media post disclosed by Castellanos because all techniques address the same field of social networking solutions and by incorporating Castellanos into Carlton and Milner improves analysis of social data with curations and less manual review is needed [Castellanos ¶1-¶2]

As to dependent claim 21, Carlton and Milner teach all the limitations as set forth in the rejection of claim 1 that is incorporated.  
Carlton and Milner do not specifically teach wherein the momentum is presented in the performance report.  
However, Castellanos teaches wherein the momentum is presented in the performance report.  [presents in a dashboard ¶61 ¶129 "sentiment data, described above may be visualized on dashboard 300 with a graph,"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the scoring system by Carlton and Milner by incorporating the wherein the momentum is presented in the performance report disclosed by Castellanos because all techniques address the same field of social networking 

As to dependent claim 22, Carlton and Milner teach all the limitations as set forth in the rejection of claim 8 that is incorporated.  
Carlton and Milner do not specifically teach wherein the presenting, on an interactive user interface, the performance report comprises plotting the momentum in the interactive user interface.
However, Castellanos teaches wherein the presenting, on an interactive user interface, the performance report comprises plotting the momentum in the interactive user interface. [configurable interface with sentiment chart data over time (momentum) ¶129 ¶61 "graphical user interface 50 may be configurable and/or dynamic in its nature, and may include charts that dynamically change as data streams in and is analyzed, to show how the sentiment on a set of selected topics is evolving over time"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the scoring system by Carlton and Milner by incorporating the wherein the presenting, on an interactive user interface, the performance report comprises plotting the momentum in the interactive user interface disclosed by Castellanos because all techniques address the same field of social networking solutions and by incorporating Castellanos into Carlton and Milner improves analysis of social data with curations and less manual review is needed [Castellanos ¶1-¶2]

claim 23, Carlton and Milner teach all the limitations as set forth in the rejection of claim 15 that is incorporated.  
Carlton and Milner do not specifically teach wherein the operations further comprise presenting a graph of the momentum on the interactive user interface.
However, Castellanos teaches wherein the operations further comprise presenting a graph of the momentum on the interactive user interface. [presents in a dashboard on a graph ¶61 ¶129 "sentiment data, described above may be visualized on dashboard 300 with a graph,"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the scoring system by Carlton and Milner by incorporating the wherein the operations further comprise presenting a graph of the momentum on the interactive user interface disclosed by Castellanos because all techniques address the same field of social networking solutions and by incorporating Castellanos into Carlton and Milner improves analysis of social data with curations and less manual review is needed [Castellanos ¶1-¶2]


Response to Arguments
	Applicant's arguments filed 01/22/2021. In the remark, applicant argues that: 	
 (1) Carlton and Chang fails to teach "extract influencer factors from the classified real-time digital data, wherein the influencer factors comprise a momentum calculated based on a user engagement with the social media post in relation to a predetermined period of time, and wherein the momentum has a predetermined weight in a weighted average of the influencer factors used to calculate an influencer score; and calculate the influencer score based on a 

As to points (1) applicant’s arguments with respect to claim 1 have been considered but are moot in view of a new ground of rejection made under rejected under 35 U.S.C. 103 as being unpatentable over Carlton in view of Milner as set forth above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Ghosh et al. (US 9189797 B2) teaches calculating sentiment over certain periods of time (see Col. 5 Ln. 17-27)
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Beau Spratt whose telephone number is 571 272 9919.  The examiner can normally be reached 8:30am to 5:00pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached at 571 272 7212.  The fax phone number for the organization where this application or proceeding is assigned is 571 483 7388.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.
/BEAU D SPRATT/Primary Examiner, Art Unit 2143